Title: Thomas Jefferson to Robert Patterson, 27 December 1812
From: Jefferson, Thomas
To: Patterson, Robert


          Dear Sir Monticello Dec. 27. 12.
          After an absence of five weeks at a distant possession of mine to which I pay such visits three or four times a year, I find here your favor of Nov. 30. I am very thankful to you for the description of Redhefer’s machine. I had never before been able to form an idea what his principle of deception was. he is the first of the inventors of perpetual motion, within my knolege, who has had the cunning to put his visitors on a false pursuit, by amusing them with a sham machinery, whose loose & vibratory motion might impose on them the belief that it is the real source of the motion they see. to this device he is indebted for a more extensive delusion than I have before witnessed on this point. we are full of it as far as this state, & I know not how much farther. in Richmond they have done me the honor to quote me as having said that at it was a possible thing. a poor Frenchman who called on me the other day with another invention of perpetual motion, assured me that Dr Franklin, many years ago expressed his opinion to him that it was not impossible. without entering into contest on this abuse of the Doctor’s name, I gave him the answer I had given to others before, that the almighty himself could not construct a machine of perpetual motion, while the laws exist which he has prescribed for the government of matter in our system: that the equilibrium established by him between cause & effect must be suspended to effect that purpose. but Redhefer seems to be reaping a rich harvest from the public deception. the office of Science is to instruct the ignorant. would it be unworthy of some one of it’s votaries who witness this deception to give a popular demonstration of the insufficiency of the ostensible machinery, & of course of the necessary existence of some hidden mover? and who could do it with more effect on the public mind than yourself?
          I recieved at the same time the Abbé Rochon’s pamphlets & book on his application of the double refraction of the Iceland Spath to the measure of small angles. I was intimate with him in France, and had recieved there, in many conversations, explanations of what is contained in these sheets. I possess too one of his lunettes, which he had given to Doctor Franklin and which came to me thro’ mr Hopkinson. you are therefore probably acquainted with it. the graduated bar on each side is 12. I. long, the one extending to 37.′ of angle, the other to 3438 diameters in distance of the object viewed. on so large a scale of graduation, a Nonius might distinctly enough subdivide the divisions of 10″ to 100. 10.‴ each; which is certainly a great degree of precision. but not possessing the common micrometer of two semi-lenses, I am not able to judge of their comparative merit.
          With respect to the time piece, I would rather have it ensured, on account of the dangers of the season as well as of the enemy. mr Gibson of Richmond, to whom it is to be addressed, will pay all charges, and as soon as mr Voight sends me his bill, I will have the amount remitted. the package should be water-tight, as it will be long exposed on our river in a boat open to rain. perhaps it would not be amiss to roll the instrument up in what are called Dutch or striped blankets, which will be afterwards worth here what they cost there. with this precaution, I once before recieved a clock from Philadelphia in perfect good order.at all times & affectionately yours
          
            Th:
            Jefferson
        